DETAILED ACTION
                                          Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:


(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-7, 9 and 11, drawn to a method of performing experimental evolution on at least one fluidic microbial culture.


Group III, claims 42-43, drawn to a continuous culture system configured for high-throughput microbial evolution studies.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Inventions I-III lack unity of invention because even though the inventions of these groups require the technical feature of a system configured to provide at least one stress ramp function that is overlaid on top of at least one culture fitness function, configured to increase stress in real time, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ho et al. (Apparatus And Methods For Manipulation And Optimization Of Biological Systems. US2009/0075360).

Ho et al. teach an apparatus and methods for conducting automatic analysis and manipulation, e.g., experiments and systems optimization, on biological samples, including cell cultures ([0003]). The cell can be a bacterial cell, a protozoan cell, an insect cell, a yeast cell, a plant cell or a mammalian cell ([0021]).The system may comprise a cell culture device for sustaining biological samples representative of (e.g., (ii) one or more actuators for stimulating the samples, e.g., via chemical, electromagnetic, thermal, mechanical, optical, and/or other environmental stimulation and (iii) one or more sensors for measuring the response signal of the samples resulting from the stimulation. Ho teaches in a perfusion or microfluidic cell culture embodiment, as described above, fluids can be continuously flowed through the bioreactor to recirculate medium, provide fresh medium, and/or dispense chemical reagents responsive to the controller ([0066]). Ho teaches real-time monitoring (e.g., [0073]). Examiner notes the system is configured to provide dynamic changes in stimuli ([0027] [0067]). 

Examiner notes the following from the Instant Specification:

As used herein, a “culture fitness function” refers to an output that is indicative of microbial growth or health….. Examples of fitness measurements are provided below (e.g., turbidity and fluorescence) ([0082]). 
As used herein, the term “stress ramp function” refers to an input that applies stress on microbial growth or health ([0082]). 

In some embodiments, the stress applied to the at least one microbial culture is an antibiotic. In some embodiments, the stress applied to the at least one microbial culture is an antiseptic, including but not limited to, alcohol (e.g., ethanol), hydrogen peroxide, iodine, benzalkonium chloride, or boric acid. In other embodiments, the stress applied to the at least one microbial culture is an increase or decrease in temperature. In other embodiments, the stress applied to the at least one microbial culture is selected from the list comprising: growth under redox stress, growth under aerobic or anaerobic conditions, or growth under challenge from an infectious agent (e.g., a fungi, bacteria, phage or virus). In some embodiments, the stress applied to the at least one microbial culture is a nutrient stress. In some embodiments, the nutrient stress is a nutrient poor condition (i.e., the nutrient condition is insufficient to meet the microorganism's bioenergetics needs). In some embodiments, the nutrient stress is a nutrient rich condition (i.e., the nutrient condition exceeds the microorganism's bioenergetics needs). 

Ho teaches the use of sensors that measure stimuli including temperature and pressure ([0075]). Therefore the art discloses a system comprising at least one stress ramp function. Ho teaches the temperature is varied when temperature is sued as an experimental variable ([0060]). Therefore stress can be increased. The art discloses monitoring techniques, such as the use of reporter genes. The transcription activity of a cell can be monitored using green fluorescence protein (GFP ([0074]). Therefore the art discloses a system comprising a culture fitness function. Because the art discloses a system of monitoring a stimuli, said stimuli (stress) is interpreted to be overlaid on top of said monitoring (culture fitness function).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-2000.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIE M MOSS/Examiner, Art Unit 1653